Citation Nr: 1439110	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO denied entitlement to service connection for PTSD.

The Veteran testified before the undersigned at an April 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with the record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is a current diagnosis of PTSD, the sufficiency of a claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is still required.  38 C.F.R. § 3.304(f).  Credible supporting evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  This does not mean "that there be corroboration of every detail including the appellant's personal participation in the identifying process." Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a December 2011 VA mental health intake evaluation note includes a diagnosis of PTSD based upon DSM-IV criteria.  Thus, current PTSD has been demonstrated.

The Veteran contends that his PTSD is due to various stressors that he experienced in service, including witnessing several crashes involving military aircraft and participating in the rescue and recovery efforts.  One such crash occurred in May 1986 in the vicinity of the Marine Corps base located in Twentynine Palms, California.

The Veteran's medical records establish a link between his PTSD and the reported in-service stressors.  For example, the December 2011 VA mental health intake evaluation note includes a diagnosis of PTSD which is based upon the Veteran's description of traumatic experiences in service, including the experiences described above.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that he has a current diagnosis of PTSD and that there is competent medical evidence of a nexus between his PTSD and his claimed in-service stressors. Hence, the only remaining question is whether there is credible supporting evidence that the reported stressors occurred.

A news article from the Los Angeles Times that was submitted by the Veteran confirms that a Marine helicopter crashed in the vicinity of Twentynine Palms, California in May 1986.  The crash resulted in the deaths of four service members and a fifth was injured.  Moreover, service personnel records confirm that the Veteran was stationed at Twentynine Palms, California in May 1986.

In sum, the Veteran has been diagnosed as having PTSD based on in-service stressors and there is credible supporting evidence of such stressors.  Thus, the criteria for service connection for PTSD are met and service connection is granted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.304(f).

ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


